Title: To George Washington from Hugh O’Connor, 22 September 1791
From: O’Connor, Hugh
To: Washington, George



Please your Excellency,
Philedelphia Septr 22nd 1791

I hope youll Excuse the liberty I take in addressing you. I am a Native of Ireland and a Bror of mine Councellor John oConnor wrote to me last year a most flattering letter to come to America with my family. at the same time he Inclosed me a Contract he made with Coll Wm Deakeins Junr for 40000 Acres of his Lands Situate from 15 to 25 Miles from the head Navigation of the Patowmack River in Consequence of this Contract a friend of mine mr Charles oConnor and I: got upwards of thirty Gentlemen of Fortune some of which are the first Merchants in Dublin and the Cashier of the Bank of Waterford who all agreed for the purchase of the above tract of Lands provided they answered the Description set forth by mr Deakeins in his Contract, they Commissioned a mr Charles mcDermott and me to come out to regulate all preliminaries relative to this purchase. but my being obliged to waite to Dispose of my Lands in Ireland and having along family Consisting of a wife and seven Children wee could not be together. but on my Arrival here I was Informed that mr mcDermott Waited on mr Deakeins and his Answer was that he had no ground this Side of the Alleagany mountains. on which mr mcDermott went to Ireland before I arrived here without purchaseing any ground. however I have as much power as he had. if I could get a tract of land in any of the three States this Maryland or Virginia in a good Country Convenient to A Navigable River and Commercial Town I would purchase it and go to Ireland and leave my family here and I would bring out this Collony. I have been the principle Sufferer by mr Deakeins not abiding by his Contract, for my Voyage Cost me upwards of £200. and I was so provoked at the Disopointmt that I would return, but some friends of mine prevailed on me to

Waite some time and Endeavour to make out a Clear plantation for myself. but I am quite at a loss for any friend that would find me Such a tract as I want. but from your great and Humane Character I take this liberty of Informing you of my Situation and hope you will honor me with an Answer directed for me to mr Cary the printer here—I am with great respect your Excellency’s most obedt Humble Servant

Hugh OConnor

